Citation Nr: 0114969	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to accrued benefits on the basis of clear and 
unmistakable error in a January 18, 1980 rating decision that 
denied service connection for a hernia and  thrombophlebitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that clear and 
unmistakable error was not present in a January 18, 1980 
rating decision that denied service connection for a hernia 
and thrombophlebitis.  The veteran had active service from 
July 1944 to May 1946, and died in November 1982.  The 
appellant is the veteran's widow, and has appealed the August 
2000 decision to the Board.


FINDINGS OF FACT

1. An unappealed January 18, 1980 rating decision denied 
service connection for a hernia and for thrombophlebitis.

2. The veteran died away in November 1982.

3. The appellant was married to the veteran at the time of 
his death.

4.  The appellant filed this current claim for service 
connection for a hernia and for thrombophlebitis for accrued 
benefits purposes on the basis of clear and unmistakable 
error in August 2000.


CONCLUSION OF LAW

A claim of clear and unmistakable error in a disability 
compensation determination does not survive the veteran's 
death.  38 U.S.C.A. §§ 5109A, 5112, 5121 (West 1991 & Supp. 
2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 1991& 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
at death under existing ratings or decisions, or those based 
on evidence in a claims file at the date of death, due and 
unpaid for a period of not more than two years prior to 
death, may be paid to qualified persons, such as the 
veteran's surviving spouse.  See 38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the Act), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date (as well 
as certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The facts in this case are not in dispute.  A January 18, 
1980 rating decision denied service connection for a hernia 
and for thrombophlebitis.  The veteran was informed of that 
rating decision and appellate rights in February 1980, but he 
did not appeal.  That decision is now final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.103, 3.104(a) (2000).  

As the disposition of this appeal is based on a matter of 
law, there is no VA duty to assist the appellant with the 
development of her claim under the recently enacted   
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the circumstances of this case, 
where the appellant has no standing to request review of a 
decision affecting the disability benefits of a deceased 
veteran on the ground of clear and unmistakable error, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  Further development and further expending 
of resources is not warranted.

The veteran died in November 1982.  The RO received this 
current claim in August 2000, which is predicated upon a 
challenge to the January 18, 1980 rating decision on the 
basis of clear and unmistakable error (CUE).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

The general rule is that a veteran's claim for benefits does 
not survive the veteran, although a survivor may seek payment 
of those benefits which were "due and unpaid" at the time of 
the veteran's death.  38 U.S.C.A. § 5121(a); see Zevalkink v. 
Brown, 102 F.3d 1236, 1244 (Fed. Cir. 1996).  However, after 
a veteran's death, the claim is no longer one for disability 
compensation but rather one for accrued benefits.  This 
statutory scheme for payment of accrued benefits provides a
mechanism for survivors to recover certain benefits, where 
entitlement has already been established or can be readily 
established based on evidence in the file at the date of the 
veteran's death.  Zevalkink, 102 F.3d at 1244.

Regarding the statutory provision for CUE claims, the United 
States Court of Appeal for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have both determined that there is nothing in 
that statutory scheme that provides for another person, even 
a survivor, to seek correction of a decision on a veteran's 
claim.  38 U.S.C.A. § 5109A; Haines v. West, 154 F.3d 1298, 
1301 (Fed. Cir. 1998).  The statutory provisions at 38 
U.S.C.A. § 5109A allow consideration of a CUE claim as to any 
VA benefits decision.  However, the Court and the Federal 
Circuit have stated that section 5109A provides nothing more 
than a procedure for a claimant to seek reconsideration of a 
limited type of error in a prior decision, and the provision 
cannot be read as providing a procedure for adjudication or 
payment of veterans' benefits to survivors.  Id. at 1302; see 
also Haines v. Gober, 10 Vet. App. 446 (1997).  The Federal 
Circuit found that the statutory scheme that provides for CUE 
claims expressly provides that a survivor has no standing to 
request review of a decision affecting the disability 
benefits of a deceased veteran on the ground of CUE; the 
survivor is not the disability benefits claimant.  Haines, 
154 F.3d at 1301.

The decisions of the Federal Circuit and the Court of Appeals 
for Veterans Claims are binding on the Board.  The Haines 
decision in both courts found that an appellant cannot bring 
a claim based upon CUE in a decision that denied a deceased 
veteran's claim.  Thus, the appellant's claim that she is 
entitled to accrued benefits based on CUE in the January 18, 
1980 rating decision that denied service connection for a 
hernia and for thrombophlebitis fails as a matter of law.  
The claim must be denied on the basis of absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In denying the appellant's claim, the Board acknowledges that 
the Board has disposed of the claim in a manner that differs 
from the rationale cited by the RO.  However, any change in 
analysis is not prejudicial, and a remand for a different 
analysis would serve no purpose.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision).  See also Sabonis, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the claimant are 
to be avoided).  As noted above, under the cited legal 
authority, a survivor has no standing to request review of a 
decision affecting the disability benefits of a deceased 
veteran on the ground of CUE.  In view of the foregoing, the 
claim must be denied.


ORDER

The claim for service connection for a hernia and 
thrombophlebitis for accrued benefits purposes on the basis 
of clear and unmistakable error in a January 18, 1980 rating 
decision is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

